Filed 7/27/21 In re Izaiah V. CA2/3

  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(a). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115(a).

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                        SECOND APPELLATE DISTRICT
                                     DIVISION THREE

In re Izaiah V. et al., Persons                               B308646
Coming Under the Juvenile
Court Law.

LOS ANGELES COUNTY                                            Los Angeles County
DEPARTMENT OF CHILDREN                                        Super. Ct. No.
AND FAMILY SERVICES,                                          20CCJP03740A, B

       Plaintiff and Respondent,

       v.

A.V. et al.,

       Defendants and Appellants.

     APPEALS from orders of the Superior Court of Los Angeles
County, Emma Castro, Temporary Judge. Affirmed in part,
dismissed in part.
     Darlene Azevedo Kelly, under appointment by the Court of
Appeal, for Defendant and Appellant A.V.
     Anne E. Fragasso, under appointment by the Court of
Appeal, for Defendant and Appellant V.R.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and David Michael Miller, Deputy
County Counsel, for Plaintiff and Respondent.
           _______________________________________
                         INTRODUCTION

       A.V. (father) and V.R. (mother) appeal from the court’s
jurisdiction findings and disposition orders declaring their son
and daughter dependents of the court under Welfare and
Institutions Code1 section 300, subdivisions (a) and (b).2 The
parents contend insufficient evidence supports the court’s
jurisdiction findings that their mutual domestic violence places
the children at risk of physical harm. The parents also challenge
the court’s order removing the children from their custody, but
that issue is now moot after the court returned the children to the
parents’ home at the first review hearing. As we explain,
substantial evidence supports the court’s jurisdiction findings.
We therefore dismiss the challenge to the removal order and
otherwise affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

1.    Initiation of Dependency Proceedings
      Mother and father have been in a relationship for about
nine years, but they aren’t married and don’t always live
together. They have two children: the son was born in 2017 and

1All undesignated statutory references are to the Welfare and
Institutions Code.
2In their appellate briefs, mother and father join in each other’s
arguments to the extent they are not inconsistent to each other’s
position.




                                   2
the daughter was born in 2019. The family came to the attention
of the Department of Children and Family Services (Department)
in May 2020, after a referral alleged mother and father engaged
in domestic violence on several occasions.
       The first incident occurred in September 2019, after
mother, father, and their son went to the beach. While they were
walking to the car, mother and father got into an argument.
Father started calling mother a “ ‘bitch’ ” and a “ ‘cunt’ ” in front
of their son. Later, while mother was in the driver’s seat of her
car, father pulled her right hand off the steering wheel and said, “
‘Fuck you stupid bitch, I fucking hate you, just wait until we get
home.’ ” Father continued to scream at and belittle mother,
causing their son to cry “uncontrollably.”
       Once they got home, father kept yelling at mother in front
of the children. At one point, father told mother: “ ‘You are a
stupid and worthless cunt just wait to see what I do to you.’ ” The
son continued to cry and appeared “visibly frightened” of father.
When the police arrived, the son was still “crying uncontrollably”
and looked to be in a “great deal of stress and panicking.”
       Mother told the police that there were “numerous previous
domestic violence incidents, but this was the first time it has
been reported.” Mother also told the police that father abuses
OxyContin and other prescription drugs and he becomes
“extremely violent” when he uses them. The police arrested
father for child cruelty, but he was never prosecuted.
       In January 2020, mother and father got into a fight at the
maternal grandmother’s home. Mother scratched father’s neck,
wrist, and knee, and she bit his chest twice. Father claimed
mother woke him up while he was sleeping on the couch and
started hitting him. Mother told the police that father had




                                 3
attacked her, so she bit and pushed him to defend herself. The
police arrested mother.
       In May 2020, mother and father were staying at the
paternal grandmother’s home. When mother came home from
work, father accused her of being drunk and started arguing with
her. After they went into the bedroom, father told mother he
didn’t want her around the children while she was drinking, and
he tried to take her car keys from her. Mother became upset,
tried to take her keys back, and started striking father. She hit
him with her open hands, scratching his arms and neck. She also
bit his chest, leaving bite marks and a bruise. The police
responded and arrested mother. In the police report, one of the
responding officers noted that the children were inside the home
while mother and father were fighting.
       The Department interviewed the family in June 2020.
Mother denied any incidents of domestic violence between her
and father. Mother claimed the May 2020 incident was “nothing
physical” and denied being under the influence of alcohol at the
time. She accused the officers who responded to that incident of
fabricating many of the details in their report, including one of
the officer’s statements that the children were home during the
parents’ dispute. According to mother, the children were staying
with their maternal grandparents. When the social worker told
mother that the police reports from the prior incidents
contradicted her statements, mother replied, “ ‘you have the
report, why do you need to ask me[?]’ ”
       Father was also recalcitrant throughout his interview. He
refused to discuss the allegations of domestic violence, aside from
claiming the police lied about what occurred during the
September 2019 and May 2020 incidents. When the social worker




                                 4
explained that the Department was simply following up on an
abuse referral, father replied, “ ‘do you have kids, has anyone
come to your house, you sound like you’re drunk.’ ”
       The children’s maternal grandfather told the Department
that mother and father “fight over small stuff and their fighting
is arguing,” but he had never seen them engage in domestic
violence. According to both maternal grandparents, the children
were “with their mother” at the paternal grandparents’ home
during the May 2020 incident.
       The Department also interviewed one of the officers who
responded to the May 2020 incident. He confirmed that the
children were with their parents at the time, but they did not
witness the argument.
       In July 2020, the Department tried to interview the
parents again in person. Father filmed the conversation. Mother
and father continued to accuse the Department of fabricating the
domestic violence allegations. Father told the social worker, “ ‘the
children are not abused, what the [social worker] is doing is
bullshit, [the social worker] is a liar.’ ” Father refused to let the
social worker take photographs of the children and, as the social
worker was leaving, father said, “ ‘this is bullshit, I’m going to
make a few calls, fuck him.’ ”
       The Department filed a dependency petition on the
children’s behalf. The Department alleged mother and father
have a history of engaging in domestic violence in front of the
children, including the incidents in September 2019 and May
2020, which placed the children at serious risk of physical harm
(§ 300, subds. (a) & (b); a-1 and b-1 allegations). The Department
also alleged father is a current abuser of OxyContin and
prescription medication and that mother failed to protect the




                                  5
children by allowing father to be around them while abusing
drugs (§ 300, subd. (b); b-2 allegation).
       At the detention hearing, the court found father is the
children’s presumed parent. The court also found the Department
alleged a prima facie case under section 300, subdivisions (a) and
(b). The court detained the children from their parents’ custody
and granted mother unmonitored visits and father monitored
visits with the children. The court also ordered the Department
to provide the parents “predisposition” reunification services,
including weekly drug testing and referrals to parenting and
domestic violence programs.
2.    Jurisdiction and Disposition
       The Department interviewed the family again in
September 2020.
       Mother blamed the police’s involvement in the September
2019 incident on the children’s maternal grandfather. According
to mother, father had gotten drunk and began “talking out of his
ass,” so the grandfather called the police. Mother denied that
father became violent or threatened her with violence. She also
claimed the responding officers “lied” about her son being afraid
of father. The children were not present during the incident, and
the son only arrived when father was being arrested, which made
the child upset.
       Mother didn’t want to discuss the January 2020 incident
because she didn’t “like to think about it.” Mother admitted she
bit father, but she only did so because he was “hugging [her] kind
of tight” and she wanted him to stop. Mother claimed the children
were with their maternal grandparents during the incident.
       As for the May 2020 incident, mother couldn’t remember
“exactly what happened” because it was “a long time ago,” but




                                6
she claimed no violence was involved. Father believed mother
was drunk, even though she wasn’t, so they began to argue.
Mother denied hitting or biting father and told the social worker
that father’s bite marks were from a prior incident. According to
mother, the children were staying with the maternal
grandparents at the time of the argument. The police officer who
responded to the incident simply assumed the children were with
their parents.
       Father told the Department he was arrested for “arguing”
with mother during the September 2019 incident. He denied his
son is afraid of him or that he caused his son to cry
“uncontrollably,” claiming the child only became upset once the
police intervened.
       Father acknowledged he and mother got “a little physical”
during the May 2020 incident, but he claimed it was “not[h]ing
crazy” and the police got involved only because his sister’s
partner called law enforcement. He denied mother had been
drinking before their argument and told the Department that the
children were with their maternal grandparents.
       The paternal grandmother was home during the January
and May 2020 incidents. She’s never seen mother or father
consume alcohol and claimed the parents usually “work well
together,” even though they will sometimes get into “loud”
arguments. According to the grandmother, the children weren’t
present during either incident.
       During the May 2020 incident, the paternal grandmother
heard the parents arguing and slamming doors, but she didn’t see
them hit each other or call each other derogatory names. The
grandmother did, however, see scratch and bite marks on father
before mother called the police.




                               7
      The maternal grandmother denied any history of domestic
violence between the parents. She believed they simply have
disagreements like any other couple. Although the maternal
grandmother told the Department in June 2020 that the children
were with the parents during the May 2020 incident, she now
claimed the children had been with her during all the incidents.
      The maternal grandfather had never seen the parents
argue. He couldn’t remember where the children were during the
May 2020 incident, but he confirmed they were with the parents
during the September 2019 incident. He claimed the children
didn’t witness the parents’ argument, however, because they
were in another room and the son only started crying once the
police arrived.
      As of early November 2020, mother and father were living
in a new apartment, away from both sets of grandparents. Each
parent completed a 16-hour parenting class. Mother was
participating in individual counseling and had completed several
sessions with a therapist. Father had enrolled in a domestic
violence program and individual counseling, but the Department
couldn’t confirm whether he had started participating in either
program.
      The court held the jurisdiction and disposition hearing in
November 2020. The court sustained the a-1 and b-1 allegations
and dismissed the b-2 allegation.3 The court declared the children
dependents of the court, ordered them removed from their
parents’ custody, and awarded mother and father reunification
services.


3 As to the a-1 and b-1 allegations, the court struck from the petition
language alleging father had been arrested for child cruelty.




                                    8
      Mother and father appealed the court’s disposition orders.
      In May 2021, the court returned the children to their
parents’ custody and ordered the Department to provide mother
and father family maintenance services.4

                           DISCUSSION

1.    Substantial evidence supports the court’s jurisdiction
      findings.
        A court may exercise dependency jurisdiction over a child
under section 300, subdivision (a), if “[t]he child has suffered, or
there is a substantial risk that the child will suffer, serious
physical harm inflicted nonaccidentally ... by the child’s
parent … .” A court may also exercise jurisdiction over a child
under section 300, subdivision (b)(1), if “ ‘[t]he child has suffered,
or there is a substantial risk that the child will suffer, serious
physical harm or illness, as a result of the failure or inability of
his or her parent ... to adequately supervise or protect the
child ... .’ ” (In re R.T. (2017) 3 Cal.5th 622, 624, 629, italics
omitted.)
        A child’s exposure to his or her parents’ domestic violence
can support jurisdiction under section 300, subdivisions (a) and
(b), if the parents’ violence causes the child to suffer, or places the
child at a substantial risk of suffering, serious physical harm. (In
re Nathan E. (2021) 61 Cal.App.5th 114, 121–122.) Specifically,
because domestic violence is nonaccidental, it can support
jurisdiction under section 300, subdivision (a), even if the parents
do not intend to direct their violence toward the child. (Ibid.)


4 We take judicial notice of the May 4, 2021 minute orders attached to
father’s letter brief.




                                   9
       To show the child faces a risk of harm at the time of the
jurisdiction hearing, there “must be some reason beyond mere
speculation to believe the alleged conduct will recur. [Citation.]”
(In re James R. (2009) 176 Cal.App.4th 129, 136.) In determining
whether conduct is likely to recur, courts may consider evidence
of the parent’s behavior in the past. (In re N.M. (2011) 197
Cal.App.4th 159, 165.) A parent’s denial of wrongdoing or failure
to recognize the negative impact of his or her conduct is also
relevant to determining risk under section 300. (In re Tania S.
(1992) 5 Cal.App.4th 728, 735, fn. 4.)
       We review jurisdiction findings and disposition orders
removing a child from his or her parent’s custody for substantial
evidence. (In re E.E. (2020) 49 Cal.App.5th 195, 206.) We will
affirm the findings if they are supported by evidence that is
reasonable, credible, and of solid value. (In re R.V. (2012) 208
Cal.App.4th 837, 843.) “We do not evaluate the credibility of
witnesses, attempt to resolve conflicts in the evidence or
determine the weight of the evidence. Instead, we draw all
reasonable inferences in support of the findings, view the record
favorably to the juvenile court’s order and affirm the order even if
there is other evidence supporting a contrary finding. [Citations.]
The appellant has the burden of showing there is no evidence of a
sufficiently substantial nature to support the findings or order.
[Citation.]” (Ibid.)
       Substantial evidence supports the court’s jurisdiction
findings under section 300, subdivisions (a) and (b). The parents
have an extensive history of domestic violence. In a span of less
than nine months, they engaged in at least three incidents of
violence, two of which were in front of the children or while the
children were in the same home. And, when mother first reported




                                10
the violence in September 2019, she told the police that there had
been “numerous previous [unreported] domestic violence
incidents.”
       That the children were never physically harmed by the
parents’ violence does not diminish the risk that violence posed to
them. For instance, father’s conduct during the September 2019
incident was particularly dangerous. He physically attacked
mother—pulling her hand from the steering wheel—while
mother, father, and their son were in mother’s car. It goes
without saying that parents fighting while their child is inside a
car with them poses a high risk of danger to the child. And,
during the May 2020 incident, mother struck and bit father while
the children were home. As numerous courts have explained, the
nature of domestic violence in the home, by itself, poses a
specialized risk to children. (See In re R.C. (2012) 210
Cal.App.4th 930, 941–942 [discussing cases that have held
spousal violence puts children in a position of physical danger].)
That’s because the children “ ‘ “could wander into the room where
[the violence] was occurring and be accidentally hit by a thrown
object, by a fist, arm, foot or leg … .” [Citation].’ [Citation.]”
(Ibid.)
       The parents’ behavior throughout the Department’s
investigation also supports the court’s jurisdiction findings. The
parents refused to cooperate with the Department’s social
workers when the investigation began, belittling and cursing at
them. The parents also often denied they ever engaged in violent
behavior, and, when confronted with contradictory statements
they had made in the past, they accused others, including the
responding police officers, of fabricating details about their
violent altercations. Based on the parents’ obstructive, flippant,




                                11
and dishonest behavior throughout the Department’s
investigation, it was more than reasonable for the court to
conclude mother and father were unlikely to resolve their issues
with domestic violence without the court’s intervention. (In re
A.F. (2016) 3 Cal.App.5th 283, 293 [“ ‘[D]enial is a factor often
relevant to determining whether persons are likely to modify
their behavior in the future without court supervision.’ ”].)
        The parents contend that even if their past violence created
a risk of harm to the children, that risk no longer existed by the
time of the jurisdiction hearing. Specifically, they point to
evidence that they moved into their own apartment before the
hearing, completed parenting classes, and enrolled in individual
counseling and a domestic violence program. We fail to see how
the parents moving into their own apartment would have tipped
the scale toward decreasing the risk of harm to the children. The
record is replete with instances of the parents fighting while they
were together. (See In re E.B. (2010) 184 Cal.App.4th 568, 576
[“ ‘[p]ast violent behavior [between parents] in a relationship is
“the best predictor of future violence” ’ ” and an indicator that
violence will recur], disapproved on another ground by
Conservatorship of O.B. (2020) 9 Cal.5th 989, 1010, fn. 7.) And, by
the time of the jurisdiction hearing, there was no evidence that
either parent had started participating in their domestic violence
program. While the parents have evidently addressed the issues
that led to the court removing the children from their custody,
the court reasonably could have found that, at the time of the
jurisdiction hearing, the parents had yet to adequately resolve
those issues.




                                12
2.    The parents’ challenge to the removal order is moot.
       “ ‘ “A judicial tribunal ordinarily may consider and
determine only an existing controversy, and not a moot question
or abstract proposition. … An important requirement for
justiciability is the availability of ‘effective’ relief—that is, the
prospect of a remedy that can have a practical, tangible impact
on the parties’ conduct or legal status.” ’ ” (In re I.A. (2011) 201
Cal.App.4th 1484, 1490.) “ ‘An appeal becomes moot when,
through no fault of the respondent, the occurrence of an event
renders it impossible for the appellate court to grant the
appellant effective relief. [Citations.]’ [Citation.]” (In re Anna S.
(2010) 180 Cal.App.4th 1489, 1498 (Anna S.).)
       As we explained above, the court returned the children to
mother’s and father’s custody while this appeal was pending.
Although the court’s disposition orders removed the children from
their parents’ custody and required mother and father to
participate in court-ordered case plans, the parents only
challenge the court’s decision to remove the children from their
custody. They do not challenge any aspect of their case plans.
And, while the parents argue their challenge to the removal order
is not moot, they don’t identify any specific negative
consequences that could flow from leaving that order
undisturbed. Because the juvenile court’s May 2021 orders
returning the children to mother’s and father’s custody has
provided the parents all the relief they seek through their
challenge to the removal order, that challenge is moot and we
dismiss it as such. (See Anna S., supra, 180 Cal.App.4th at p.
1498.)




                                 13
                          DISPOSITION

     The portion of the appeals challenging the removal order is
dismissed. The disposition orders and jurisdiction findings are
otherwise affirmed.

    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                              LAVIN, Acting P.J.
WE CONCUR:



       EGERTON, J.



       KALRA, J.*




*Judge of the Los Angeles County Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 14